EXHIBIT 10.2

 

PERFORMANCE SHARE UNIT AWARD AGREEMENT

UNDER THE

MONSTER BEVERAGE CORPORATION

2011 OMNIBUS INCENTIVE PLAN

 

Pursuant to the terms of this Performance Share Unit Award Agreement (along with
Exhibit A hereto, this “Agreement”), made as of [_______], 20[___],  and the
Monster Beverage Corporation 2011 Omnibus Incentive Plan, as amended (the
“Plan”),  Monster Beverage Corporation (the “Company”) and [___________]  (the
“Participant”) agree as follows:

 

1.    Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement shall have the meaning set forth in the Plan.

a.    Cause. The term “Cause”  means (a) the Company or an Affiliate having
“cause” to terminate the Participant’s employment or services, as defined in any
employment or consulting agreement or similar services agreement between the
Participant and the Company or an Affiliate in effect at the time of such
termination, or (b) in the absence of any such employment, consulting or similar
services agreement (or the absence of any definition of “Cause” contained
therein), means, as determined by the Committee, the Participant’s (i) act(s) of
fraud or dishonesty, (ii) knowing and material failure to comply with applicable
laws or regulations or satisfactorily perform the Participant’s services with
the Company or its Affiliates, (iii) insubordination or (iv) drug or alcohol
abuse.

b.    Disability.  The term “Disability” means the complete and permanent
inability of the Participant to perform the Participant’s essential duties
consistent with the terms of the Participant’s employment or services  with the
Company and its Affiliates, as determined by the Committee upon the basis of
such evidence the Committee deems appropriate or necessary, including
independent medical reports and data.

c.    Good Reason. The term “Good Reason” means (a) the Participant having “good
reason” to terminate the Participant’s employment or services, as defined in any
employment or consulting or similar services agreement between the Participant
and the Company or an Affiliate in effect at the time of such termination,  or
(b) in the absence of any such employment, consulting or similar services
agreement (or the absence of any definition of “Good Reason” contained therein),
means (i) a diminution in the Participant’s duties and responsibilities from
those in effect immediately prior to a change in such duties and
responsibilities, including (X) any change to a different reporting structure
that results from a Change in Control, and (Y) any change resulting from the
Company becoming a subsidiary of another organization, in each case,  regardless
of the structure of the Change in Control; (ii) a decrease in  the Participant’s
base salary or bonus opportunity; or (iii) a relocation of  the Participant’s
primary work location more than thirty (30) miles from the Participant’s primary
work location, without the Participant’s prior written consent; provided that,
within thirty (30) days following the occurrence of any of the events set forth
herein, the Participant shall have delivered written notice to the Company of
the Participant’s intention to terminate the Participant’s employment or
services for Good Reason, and the Company shall not have cured such
circumstances within thirty (30) days following the Company’s receipt of such
notice.

d.    Performance Period. The term “Performance Period” means each of the
periods listed on Exhibit A.

e.    Termination. The term “Termination” means a termination of the
Participant’s service or employment with the Company and its Affiliates.

2.    Grant of Performance Award.  Subject to the terms and conditions of this
Agreement and the Plan, the Participant is awarded the Performance Share Unit
Award in Exhibit A (the “Performance Award”).










3.    Vesting. Subject to the terms and conditions contained in this Agreement
and the Plan, the Performance Award shall vest (in whole or in part, as
applicable) on the “Vesting Date” of the applicable Performance Period, as
defined in Exhibit A, except as otherwise set forth in Section 6 of this
Agreement.

4.    Dividend Equivalents. The Company will credit the Performance Award (or a
portion thereof, as applicable) with Dividend Equivalent payments following the
payment by the Company of dividends on Shares. The Company will provide such
Dividend Equivalents in Shares having a Fair Market Value per Share, as of the
date of such dividend payment, equal to the per-Share amount of such applicable
dividend, and shall be payable at the same time as (and only if) the Performance
Award (or a portion thereof, as applicable) is settled in accordance with
Section 5 below. In the event that any portion of the Performance Award is
forfeited by its terms, the Participant shall have no right to Dividend
Equivalent payments in respect of such forfeited portion of the Performance
Award.

5.    Settlement of Performance Award. Following the Vesting Date of the
applicable Performance Period with respect to any portion of the Performance
Award not previously forfeited in accordance with Exhibit A or Section 6 below
(as applicable) that remains outstanding, the Company shall issue Shares to the
Participant with respect to such portion of the Performance Award no later than
March 15th of the year following the  Vesting Date of such Performance Period
unless otherwise specified in Section 6 below.

6.    Treatment on Termination.

a.    Subject to Section 6(b) below, if the Participant incurs a Termination
prior to an applicable Vesting Date,  any unvested portion of the Performance
Award shall be forfeited for no consideration. For the avoidance of doubt, if
the Participant incurs a Termination on or after a Vesting Date but such portion
of the Performance Award that vested on such Vesting Date remains unpaid, the
Participant shall remain eligible to receive such portion of the Performance
Award pursuant to Section 5.

b.    If a Change in Control occurs: (i) within the First Tranche Performance
Period (as defined in Exhibit A),  the entire Performance Award (i.e., for all
three of the Performance Periods in Exhibit A)  shall automatically convert into
Restricted Stock Units, with the number of Shares underlying such Restricted
Stock Units based on the number of Shares deliverable at “Target Performance”
(as described in Exhibit A); (ii) in the Second Tranche Performance Period or
Third Tranche Performance Period (each as defined in Exhibit A),  the remaining
unvested portion of the entire Performance Award shall automatically convert
into Restricted Stock Units, with the number of Shares underlying such
Restricted Stock Units based on the results of the performance measures outlined
in Exhibit A for the most recently completed Performance Period that ended prior
to the Change in Control (as applied to the portion of the Performance Award
that remains outstanding). Any Restricted Stock Unit under this Section 6(b)
will remain unvested until the applicable Vesting Date; provided that, in the
event that the Participant’s employment or services is involuntarily terminated
without Cause or for Good Reason following a Change in Control and prior to any
Vesting Date, the Restricted Stock Units shall be one hundred percent (100%)
vested as of such Termination date. Any Shares payable pursuant to a Restricted
Stock Unit under this Section 6(b) shall be settled as soon as administratively
practicable but not later than thirty (30) days of the Vesting Date.

7.    Transferability.  The Performance Award may be transferred pursuant to the
requirements under Section 12.3 of the Plan.

8.    Rights as Stockholder.  The Participant shall have no rights as a
stockholder with respect to any Share underlying a Performance Award unless and
until the Participant becomes the holder of record or the beneficial owner of
such Share, and, subject to Section 4 of this Agreement, no adjustment shall be
made for dividends or distributions or other rights in respect of such Share for
which the record date is prior to the date upon which the Participant becomes
the holder of record or the beneficial owner thereof.





2




9.    Tax Withholding. Prior to any relevant taxable or tax withholding event,
as applicable, the Participant shall make adequate arrangements satisfactory to
the Company, as appropriate, to satisfy all tax withholding requirements. In
this regard, the Participant authorizes the Company, or their respective agents,
at their discretion, to satisfy their withholding obligations by any of the
means described in Section 13.1 of the Plan.

10.  Notices. Any notice required or permitted to be given hereunder to the
Company shall be addressed as follows:

Monster Beverage Corporation

Attn: [____________]

1 Monster Way

Corona, CA 92879

Tel: 1-951-739-6200

 

With a copy (which shall not constitute notice) to:

[____________]

c/o Katten Muchin Rosenman LLP

575 Madison Avenue

New York, NY 10022

 

Any notice required or permitted to be given hereunder to the Participant shall
be addressed to the Participant at the latest address the Company has for the
Participant in its records. Such notice shall be delivered personally or sent by
certified, registered or express mail, postage prepaid, return receipt
requested, or by a reputable overnight delivery service. Any such notice shall
be deemed given when received by the intended recipient. Notwithstanding the
foregoing, any notice required or permitted hereunder from the Company to the
Participant may be made by electronic means, including by electronic mail to the
Company-maintained electronic mailbox of the Participant, and the Participant
hereby consents to receive such notice by electronic delivery. To the extent
permitted in an electronically delivered notice described in the previous
sentence, the Participant shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.

11.  No Right to Continue Services.  This Agreement shall not confer upon the
Participant any right with respect to continuance of employment or services nor
shall it interfere in any way with the right of the Company and its Affiliates
to terminate the Participant’s employment or services at any time.

12.  Compliance With Law and Regulation. This Agreement and the obligation of
the Company to deliver Shares hereunder shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required. If at any time the Board
shall determine that the (i) listing, registration or qualification of the
Shares subject or related thereto upon any securities exchange or under any
state or federal law, or (ii) consent,  approval or agreement of any government
regulatory body, is necessary or desirable as a condition of or in connection
with the distribution of Shares pursuant to the Performance Award, such Shares
will not be distributed in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Board.

13.  Data Privacy.  The Participant hereby explicitly and without reservation
consents to the collection, use, and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Performance Award material by and among, as applicable, the Company, and its
other Affiliates or Subsidiaries for the exclusive purpose of implementing,
administering, and managing the Participant’s participation in the Plan. The
Participant understands that the Company, and its other Affiliates or
Subsidiaries may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, email address, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
Share or directorships held in the Company, or details of all Performance Awards
or any other entitlement to Shares awarded, canceled, exercised, vested,





3




unvested, or outstanding in the Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering, and managing the Plan. The Participant
understands that Data will be transferred to the Company’s third-party
administrator or stock plan service provider as may be selected by the Company
from time to time, which is assisting the Company with the implementation,
administration, and management of the Plan. The Participant understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that the Participant may request a list with the names and addresses
of any potential recipient of Data by contacting the Participant’s local human
resources representative. The Participant authorizes the Company and any other
possible recipient that may assist the Company (presently or in the future) with
implementing, administering, and managing the Plan to receive, possess, use,
retain, and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering, and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer, and manage the Participant’s participation
in the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendment to Data or refuse or withdraw the consents
in this Section 13, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents described in this
Agreement on a purely voluntary basis. If the Participant does not consent, or
if the Participant later seeks to revoke the Participant’s consent, the
Participant’s employment or services with the Company will not be adversely
affected; the only adverse consequence of refusing or withdrawing the
Participant’s consent is that the Company may be unable to grant Performance
Awards or other awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.
The Participant understands that the Company may rely on a different legal basis
for the collection, processing, and/or transfer of Data either now or in the
future and/or request the Participant to provide another data privacy consent.
If applicable and upon request of the Company, the Participant agrees to provide
an executed acknowledgment or data privacy consent (or any other
acknowledgments, agreements, or consents) to the Company that the Company may
deem necessary to obtain under the data privacy laws in the Participant’s
country, either now or in the future. The Participant understands that the
Participant may be unable to participate in the Plan if the Participant fails to
execute any such acknowledgment, agreement, or consent requested by the Company.

14.  Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors, and, to the extent permitted, assigns or other
Permitted Assignees of the parties to this Agreement.

15.  Governing Law.  This Agreement shall be construed according to the laws of
the State of Delaware and all provisions hereof shall be administered according
to and its validity shall be determined under, the laws of such State, except
where preempted by federal laws.

16.  Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

17.  Counterparts. This Agreement may be signed in two (2) counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument. All signatures hereto may be transmitted by facsimile or .pdf
file, and such facsimile or .pdf file will, for all purposes, be deemed to be
the original signature of the party whose signature it reproduces, and will be
binding upon such party.

18.  Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.





4




19.  Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

20.  Plan. The terms and conditions of the Plan (including the clawback and
forfeiture events under Section 13.4 of the Plan) are incorporated in this
Agreement by reference. In the event of a conflict or inconsistency between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the Plan shall govern and control.

21.  Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any document related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

22.  Section 409A of the Code. It is intended that the Performance Award be
exempt from or compliant with Section 409A of the Code (together with any
Department of Treasury regulation and other interpretive guidance issued
thereunder, including without limitation any such regulation or other guidance
that may be issued after the date hereof, “Section 409A”) and this Agreement
shall be interpreted, construed, and operated to reflect such intent. However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Committee determines that the Performance Award (or any portion
thereof) may be subject to Section 409A, the Committee shall have the right in
its sole discretion (without any obligation to do so or to indemnify the
Participant or any other person for failure to do so) to adopt such amendments
to the Plan or this Agreement, or adopt other policies and procedures (including
amendments, policies, and procedures with retroactive effect), or take any other
action, as the Committee determines is necessary or appropriate either for the
Performance Award to be exempt from the application of Section 409A or to comply
with the requirements of Section 409A. If the Participant is a “specified
employee” (as defined under Section 409A) and should any portion of the Shares
that would otherwise be settled under the Performance Award be determined to be
payments that are not exempt from Section 409A, such Shares, to the extent
otherwise payable within six (6) months after a “separation from service” (as
defined under Section 409A), and to the extent necessary to avoid the imposition
of taxes under Section 409A, will be settled on the earlier of the date that is
six (6) months and one day after the date of such separation from service or the
date of the Participant’s death.

23.  Entire Agreement. This Agreement (including its exhibits) and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Performance Award. This Agreement and the Plan supersede any prior
agreements, commitments, or negotiations concerning the Performance Award.

[Signature page follows]

 

 



5




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Participant has executed this Agreement both as of
the day and year first above written.

  

 

 

 

 

PARTICIPANT

    

MONSTER BEVERAGE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

[_____________]

 

 

Name: [_____________]

 

 

 

Title:   [_____________]

 

 

 

 



 




Exhibit A to Performance Award Agreement

 

Performance Goals for 2020-2022 Performance Periods

 

For purposes of this Agreement, the performance goals for the Performance
Periods indicated below are as follows:

Performance Level

First Tranche

Performance Goal

Adjusted EPS

For the Following

Performance Period: 1/1/2020-12/31/2020

Second Tranche

Performance Goal

Cumulative EPS For

the Following

Performance Period:

1/1/2020-12/31/2021

Third Tranche

Performance Goal

Cumulative EPS

For the Following

Performance Period:

1/1/2020-12/31/2022

EPS Performance

Percentage

Below Threshold

Below $[___]

Below $[___]

Below $[___]

[_]%

Threshold

$[___]

$[___]

$[___]

[_]%*

Target

$[___]

$[___]

$[___]

[_]%*

Maximum

$[___]

$[___]

$[___]

[_]%*

* Linear interpolation applies between threshold/target and target/maximum
performance levels.

 

Performance Periods

Threshold Shares

Target Shares

Maximum

Shares

Vesting Date

First Tranche Performance Period – 2020

(1 year)

[___]

[___]

[___]

12/31/20

Second Tranche Performance Period – 2020-2021

(2 years)

[___]

[___]

[___]

12/31/21

Third Tranche Performance Period – 2020-2022

(3 years)

[___]

[___]

[___]

12/31/22

 

“EPS” means earnings per share.

 

“Adjusted EPS” means [_].

 

“Cumulative EPS” means the sum of the Adjusted EPS during the applicable
Performance Period or portion thereof.

 

“EPS Performance Percentage”  means the percentage as set forth in the table
above, representing the level of attainment of the Adjusted EPS performance
goal.

 

 

 

